Citation Nr: 1131589	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  06-20 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial increased rating for service-connected bilateral plantar fasciitis, currently evaluated as 10 percent disabling.  

2.  Entitlement to an initial increased rating for the service-connected torn medial meniscus of the right knee [hereinafter "right knee disability"], currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty in the United States Army from October 2001 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for bilateral plantar fasciitis and a right knee disability, and evaluated both disorders as 10 percent disabling.  The Veteran disagreed with the assigned ratings and perfected a timely appeal.  

In January 2007, the Veteran presented sworn testimony during a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In an August 2007 decision, the Board denied the Veteran's claims of entitlement to increased ratings for his service-connected bilateral plantar fasciitis and right knee disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In a Memorandum Decision dated April 7, 2009, the Court vacated and remanded the Board's August 2007 decision for additional development.  

In January 2010, the Board remanded the case for further development pursuant to the Court's Memorandum Decision.  Specifically, the Board instructed the RO to secure outstanding VA treatment records as well as any additional medical records pertaining to the Veteran's service-connected bilateral plantar fasciitis and right knee disability.  The Board also instructed the RO to schedule the Veteran for VA examinations in order to determine the current severity of these service-connected disabilities.  The examination was completed in March 2010, and a copy of the VA examination report as well as the Veteran's updated VA treatment records have been associated with the Veteran's claims file.  The Appeals Management Center in Washington, D.C. subsequently readjudicated the claim, and issued a Supplemental Statement of the case (SSOC), in May 2011.  Thus, the agency of original jurisdiction has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  See also Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  


REMAND

As discussed above, the Veteran was afforded a videoconference hearing before a VLJ in January 2007.  In a July 14th, 2011 letter, the Board informed the Veteran that the VLJ who conducted his hearing was no longer employed by the Board.  Under the applicable regulation of 38 C.F.R. § 20.707, the VLJ who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707(2010).  

The July 14th, 2011 letter further offered the Veteran the opportunity to testify at another hearing.  See 38 C.F.R. §20.717 (2010).  The Veteran was also informed that he had 30 days to respond to this letter.  If he did not respond within 30 days, the Board would assume that he did not want another hearing and would proceed accordingly.  In a written response, dated stamped as having been received at the Board on August 3rd, 2011, the Veteran requested a videoconference hearing before a current VLJ.  

A basic principle of Veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  As the Veteran in the present appeal has submitted a timely response request for a second hearing, a remand of his appeal is necessary to afford him his requested hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for his requested videoconference hearing before a current VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

